                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: JOHN TAYLOR                                           )              Case No. 19 B 04837
                                                          )
                                                          )              Chapter 13
     Debtor(s)                                            )
                                                          )              Judge: JACK B SCHMETTERER


                         NOTICE OF MOTION & CERTIFICATE OF SERVICE




JOHN TAYLOR                                                         DAVID M SIEGEL
PO BOX 4064                                                         via Clerk's ECF noticing procedures
OAK PARK, IL 60302


Please take notice that on August 11, 2021 at 9:30 am., I will appear before the Honorable Judge
JACK B SCHMETTERER or any judge sitting in the judge's place and present the motion set
forth below.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

    To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID
    and password.
    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
    Then enter the meeting ID and password.
    Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the
    password is 619. The meeting ID and password can also be found on the judge’s page on the
    court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to
the persons named above by U.S. mail or by the methods indicated on July 06, 2021.

                                                                                  /s/ M.O. Marshall

                                                                                  M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: JOHN TAYLOR                                        )             Case No. 19 B 04837
                                                       )
                                                       )             Chapter 13
     Debtor(s)                                         )
                                                       )             Judge: JACK B SCHMETTERER




                 MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


Now comes M.O. Marshall, Trustee and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c)(6), and in support thereof respectfully states the following:

On February 25, 2019 the debtor(s) filed a petition under Chapter 13 of the Bankruptcy Code
which was confirmed by the Court on May 22, 2019 for a term of 36 months with payments of
$425.00.

The status of the debtor's plan is:

                     Current Month        Cash Due                 Cash Received         Payment Default
                          29              $11,900.00                $10,500.00              $1,400.00


A summary of the 3 most recent receipt items is set forth below:        Report Date: 07/06/2021
                                                                        Due Each Month: $425.00
                                                                        Next Payment Due: 07/27/2021


Receipt Date                 Ref Number                                                     Amount
03/22/2021                   7538956000                                                     $425.00
04/29/2021                   7630396000                                                       $300.00
06/04/2021                   7720407000                                                       $425.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this
Court deems just and proper.


                                                                            /s/ M.O. Marshall
                                                                            M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
